Citation Nr: 1221654	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-50 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1964 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran requested a Board hearing before a Veterans Law Judge, but withdrew his request through written correspondence, dated in March 2010.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2011).

In a November 2010 rating decision, the RO granted service connection for tinnitus.  As the Veteran has not expressed disagreement with the effective date and/or rating assigned, the Board concludes that the only issue remaining on appeal is the claim for service connection for hearing loss.


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that is a result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In the current appeal, the Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  His DD 214 shows that his military occupational specialty (MOS) was that of an electrician.  Additionally, as noted in the introduction, service connection for tinnitus based on in-service acoustic trauma has been granted.  In other words, in-service acoustic trauma has been conceded by VA.  

Here, the Veteran's service treatment records (STRs) include an entrance examination in August 1964 that reported his hearing acuity in puretone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
0 (10)
-5 (5)
--
5 (10)
LEFT
-10 (5)
-10 (0)
-5 (5)
--
-5 (0)

His discharge examination in April 1970 revealed normal hearing acuity of 15/15 bilaterally on whispered and spoken voice testing.

According to post-service medical records, in September 2006, the Veteran complained of muffled hearing.  He reported that his hearing had definitely been getting worse over the years.  He had a history of significant noise exposure from working for 40 years in a power plant.  A record dated in December 2006 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran reported a positive history of noise exposure.  No opinion regarding the etiology of his bilateral hearing loss was provided.

The Veteran was afforded a VA examination in January 2009.  The Veteran reported that tinnitus was first noticed in service.  He reported military noise exposure from his job as an electrician.  Post-service occupational noise exposure was also reported.  He was employed as a technician and/or electrician from 1970-2005.  Much of that employment took place in power plants and hearing protection was required.  He was enrolled in a hearing protection program from 1972-1976 at one of his jobs.  Recreational noise exposure included the use of automotive or home power tools and lawn or garden equipment.  Hearing examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of in-service acoustic trauma.  The examiner noted that the Veteran's entrance examination showed hearing acuity with thresholds while the separation results were whispered and spoken voice tests.  However, the first direct evidence of hearing loss was the audiometric results in December 2006.  There was a significant (i.e., 40 year) history of occupational noise exposure.

The Veteran submitted the results of a private audiology evaluation dated in February 2009.  The evaluation revealed a mild fairly flat sensorineural hearing loss similar to his VA results in January 2009.  S.N., Au.D., seemed to believe that the Veteran did not meet VA's definition of bilateral hearing loss.  Dr. S.N. noted that the Veteran worked more in noisy environments since his military career, but hearing loss began with his work for six years in the engine room of a ship without ear protection offered.  He reported having been employed by a power plant for 28 years, but that ear protection was worn.  Dr. S.N. opined that the Veteran should be considered for amplification as well as compensation for bilateral tinnitus.

The RO attempted to obtain the records from the hearing protection program referred to by the Veteran at the January 2009 VA examination; however, replies received in December 2009 indicated that the Veteran's Social Security Number could not be pulled up in the employer's system.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  As discussed above, in-service acoustic trauma is conceded.  Furthermore, the evidence shows that the Veteran has a current bilateral hearing loss disability as defined by VA.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and onset of his current bilateral hearing loss disability.  

In finding that the evidence supports a nexus, the Board acknowledges the January 2009 VA examiner's negative nexus opinion.  However, the Board finds such opinion lacks probative value.  The examiner's opinion was based on the absence of hearing loss being shown until 2006 following 40 years of post-service occupational noise exposure.  It does not appear that the examiner took into account the Veteran's lay statements about wearing hearing protection after military service.  The Veteran is competent to report the use of hearing protection.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran credible.  Furthermore, although the Veteran's hearing acuity was normal at discharge from service according to whispered and spoken voice tests, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley at 160.  Thus, even though bilateral hearing loss was not shown until 2006, such does not necessarily mean that bilateral hearing loss was not incurred in service.  

In this case, Dr. S.N.'s positive opinion--which the RO relied upon in granting service connection for tinnitus--supports a finding of service connection for bilateral hearing loss.  Dr. S.N. appeared to mistakenly believe that the Veteran did not meet VA's definition of hearing loss, which seems to be why no explicit opinion was provided compared to opining that tinnitus should be service connected.  However, Dr. S.N. did opine that the Veteran's hearing loss began with his work in the engine room of a ship and should be considered for amplification.  

Moreover, the Veteran clearly reported to the January 2009 examiner that his tinnitus had its onset in service.  Accordingly, in considering the in-service acoustic trauma, Dr. S.N.'s positive opinion, and the Veteran's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that is traceable to military service.  The evidence is in favor of a grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


